DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1,
With respect to claim 1, the claim recites the limitation “the hard coating layer” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. The claim recites “a first hard coating layer” and “a second hard coating layer” in lines 3 and 4, respectively, but does not recite “a hard coating layer”. It is unclear which hard coating layer “the hard coating layer” refers to. Is it the first hard coating layer? Or is it the second hard coating layer? Or is it both the first and second hard coating layers? Clarification is respectfully requested. For the purposes of examination, the claim has been interpreted as if only one of the first or second hard coating layers are required to have the elastic restoration claimed.
With respect to claim 4, the claim recites the limitation “the hard coating layer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 4 depends from, makes no mention of “a hard coating layer”, but does recite “a first hard coating layer” and “a second hard coating layer” in lines 3 and 4, respectively. It is unclear which hard coating layer “the hard coating layer” refers to. Is it the first hard coating layer? Or is it the second hard coating layer? Or is it both the first and second hard coating layers? Clarification is respectfully requested. For the purposes of examination, the claim has been interpreted as if only one of the first or second hard coating layers are required to have the claimed compressive modulus ratio.
With respect to claim 5, the claim recites the limitation "the hard coating layer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 5 depends from, makes no mention of “a hard coating layer”, but does recite “a first hard coating layer” and “a second hard coating layer” in lines 3 and 4, 
With respect to claim 10, the claim recites the limitation "the hard coating layer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 9, which claim 10 directly depends from, makes no mention of “a hard coating layer”. Claim 1, which claim 9 and thus claim 10 ultimately depends from, also makes no mention of “a hard coating layer”, but does recite “a first hard coating layer” and “a second hard coating layer” in lines 3 and 4, respectively. It is unclear which hard coating layer “the hard coating layer” refers to. Is it the first hard coating layer? Or is it the second hard coating layer? Or is it both the first and second hard coating layers? Clarification is respectfully requested. For the purposes of examination, the claim has been interpreted as if only one of the first or second hard coating layers are required to have an electrode formed directly on it.
Claims 2-3, 8-9, and 11-12 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2008/0311351 A1, “Hsu”).
With respect to claims 1-2, Hsu discloses a scratch-resistant optical film (Abstract) comprising a transparent substrate 12, transparent diffusion layer 13, and scratch resistant layer 11 ([0013], [0019], [0034]). The transparent diffusion layer 13 is made from a hard coat layer ([0034]) and thus corresponds to the presently claimed first hard coating layer. The scratch resistant layer 11 is made from a hard coat layer ([0042]) and thus corresponds to the presently claimed second hard coating layer. As can be seen in prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses of the layers, including over values presently claimed, in order to allow the light to transmit ([0034]), provide an effective scratch-resistant layer ([0042]), and provide a substrate according to desired end use ([0020]).

    PNG
    media_image1.png
    277
    595
    media_image1.png
    Greyscale

Regarding the compressive modulus ratio and elastic restoration ratio, while there is no explicit disclosure that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio of less than 1 as claimed or the elastic restoration of the hard coating layer and the elastic restoration of the substrate have a ratio of at least 1, given that Hsu discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
Regarding the change ratio of break elongation, while there is no explicit disclosure that the change ratio of break elongation defined by the formula claimed is 30% or more, given that Hsu discloses an identical article made from identical materials as that of the presently claimed invention, then the change ratio of break elongation defined by the formula claimed would necessarily inherently be 30% or more as presently claimed.
Regarding the transparent stack structure not generating a crack when bent 100,000 times with a radius of curvature of 2 mm, while there is no explicit disclosure that the stack structure does not generate a crack when bending 100,000 times with a radius of curvature of 2 mm, given that Hsu discloses an identical article made from identical materials as that of the presently claimed invention, then the transparent stack structure would necessarily inherently not generate a crack when bending 100,000 times with a radius of curvature of 2 mm.
With respect to claim 3,
With respect to claim 4, while there is no explicit disclosure that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio is 0.9 or less as claimed, given that Hsu discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
With respect to claim 5, while there is no explicit disclosure that the elastic restoration of the hard coating layer and the elastic restoration of the substrate have a ratio that exceeds 1, given that Hsu discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya et al. (US 2012/0229423 A1, “Takamiya”).
With respect to claims 1-2, Takamiya discloses a touch panel comprising an optical film comprising an optically transparent substrate with a hard coat layer on either side (Abstract, [0043]). The hard coat layer is made from UV-curable resin made from urethane acrylate and polyester acrylate ([0073], [0090], [0094-0096]). Each hard coat layer has a thickness of 2-13 µm ([0070]), overlapping the presently claimed range. The substrate is made from cyclo-olefin polymer (COP) ([0049]) and has a thickness of 30-250 µm ([0052]), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses, including over values presently claimed, in order to provide desired hardness ([0070]) and an article according to desired end use having a desired thickness. Given the optical film has a low haze ([0046]) and is used in touch panels (Abstract), then it is clear the article would necessarily be transparent.
Regarding the compressive modulus ratio and elastic restoration ratio, while there is no explicit disclosure that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio of less than 1 as claimed or the elastic restoration of the hard coating layer and the elastic restoration of the substrate have a ratio of at least 1, given that Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
Regarding the change ratio of break elongation,
Regarding the transparent stack structure not generating a crack when bent 100,000 times with a radius of curvature of 2 mm, while there is no explicit disclosure that the stack structure does not generate a crack when bending 100,000 times with a radius of curvature of 2 mm, given that Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then the transparent stack structure would necessarily inherently not generate a crack when bending 100,000 times with a radius of curvature of 2 mm.
With respect to claim 3, Takamiya discloses the hard coat composition includes a photoinitiator ([0103]) and solvent ([0100]).
With respect to claim 4, while there is no explicit disclosure that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio is 0.9 or less as claimed, given that Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
With respect to claim 5,
With respect to claim 11, Takamiya discloses the optical film comprises a polarizing plate ([0161], [0166]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takamiya et al. (US 2012/0229423 A1, “Takamiya”) as applied to claim 1 above, and further in view of Horio et al. (US 2015/0166815 A1, “Horio”).
With respect to claim 8, while Takamiya discloses the transparent stack structure as set forth above, Takamiya does not disclose wherein the transparent stack structure includes a planar portion and a bent portion from the planar portion.
Horio teaches a layered body comprising a substrate film and a hard coat layer ([0016]) wherein the substrate is made from resins include cyclo-olefin-polymer (COP) ([0032-0033]). The hard coat layer is made from a binder resin such as transparent, UV-curable resins which include urethane acrylate and also contain monomers including polyester acrylates ([0037], [0046], [0048], [0050]). The layered body is used as a display bendable with a curved face ([0091]), i.e. having a planar portion and a bent portion from the planar portion.
Takamiya and Horio are analogous inventions in the field of multilayered hard coatings for use in displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent stack structure of Takamiya to have a planar portion and a bent portion from the planar portion as taught by Horio in order to provide an optical display film for use on bendable displays with a curved face (Horio, [0091]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamiya et al. (US 2012/0229423 A1, “Takamiya”) as applied to claim 1 above, and further in view of the evidence provided by ITmedia (How Can a Screen Sense Touch? A Basic Understanding of Touch Panels).
With respect to claim 9, Takamiya discloses the article is used in touch panels (Abstract). As evidenced by ITmedia, a touch panel allows a user to interact with a computer by touching the screen directly (see ITmedia, “Touch panels have become a part of daily life”, first paragraph, first sentence), i.e. a touch panel is a touch screen. Thus, when the article of Takamiya is used in a touch panel, it is included in a touch screen as presently claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ITmedia (How Can a Screen Sense Touch? A Basic Understanding of Touch Panels) in view of Takamiya et al. (US 2012/0229423 A1, “Takamiya”) as applied to claim 9 above.
With respect to claim 10, ITmedia discloses that touch panels are screens that allow a user to interact with a computer via touch, i.e. touch panels are touch screens (see ITmedia, “Touch panels have become a part of daily life”, first paragraph, first sentence). ITmedia further discloses capacitive touch panels, i.e. capacitive touch screens, are a widely used sensing method and often used in smartphones and mobile phones (see ITmedia, “Capacitive touch panels”, first paragraph). ITmedia further discloses capacitive touch panels, i.e. capacitive touch screens, comprise a glass substrate and a transparent electrode layered atop the glass substrate as shown in the 

    PNG
    media_image2.png
    433
    575
    media_image2.png
    Greyscale

ITmedia does not teach the layered structure.
Takamiya teaches the layered structure of claims 1 and 9 as set forth above, which is used in touch panels, prevents glare, has high transmission image clarity, prevents haze, and has high visibility (Abstract, [0009]).
ITmedia and Takamiya are analogous inventions in the field of touchscreens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the layered structure of Takamiya as the substrate of ITmedia in order to provide a touchscreen that prevents glare, has high .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0113646 A, “Kim”) in view of Takamiya et al. (US 2012/0229423 A1, “Takamiya”) as applied to claim 1 above. It is noted that the disclosure of Kim is based off a machine translation of the reference included with the Office action mailed 25 November 2020.
With respect to claims 11-12, Kim discloses a polarizing plate made from a polarizing film and a protective film attached to the polarizing film via an adhesive and is suitable for use in a liquid crystal display ([0062]).
Kim does not disclose wherein the protective film is the transparent stack of claim 1.
Takamiya teaches the transparent stack of claim 1 as set forth above, which prevents glare, has high transmission image clarity, prevents haze, and has high visibility (Abstract, [0009]). The film is used in liquid crystal displays (LCDs) ([0001], [0053], [0187-0188], [0191]).
Kim and Takamiya are analogous inventions in the field of liquid crystal displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Kim to be the transparent stack structure of Takamiya in order to provide a polarizing film which prevents glare, has high transmission image clarity, prevents haze, and has high visibility (Takamiya, Abstract, [0009]).

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 2015/0166815 A1, “Horio”) in view of Takamiya et al. (US 2012/0229423 A1, “Takamiya”).
With respect to claims 1-2, Horio teaches a layered body, i.e. a stack structure, comprising a substrate film and a hard coat layer on one face of the substrate film ([0016]), i.e. a hard coat layer stacked on the substrate. Horio teaches the substrate is made from resins such as polyethersulfone, polycarbonate, polyimide, (meth)acrylic resin, i.e. polymethyl methacrylate, polyphenylene sulfide, and a cyclo-olefin-polymer (COP) such as norbornene ([0032-0033]). While there is no explicit teaching that the resins for the substrate are transparent, given that they are identical to that of the present invention (see instant specification [0040]), then it is clear they are transparent resins. Horio further teaches the hard coat layer is made from a binder resin ([0037]), such as transparent, UV curable, i.e. photo-curable, resins ([0046]) which includes polyester di(meth)acrylate ([0048]) and urethane acrylate ([0050]); this hard coat layer corresponds to the presently claimed first hard coating layer. The substrate additionally has a resin-cured layer on the face of the substrate opposite the hard coat layer ([0073]), which imparts excellent hardness and is made from acrylic monomer ([0077-0078]); this resin-cured layer corresponds to the second hard coating layer presently claimed. Therefore, Horio teaches a first hard coat layer formed on an upper surface of the substrate and a second hard coat layer formed on a lower surface. Horio discloses the thickness of the substrate is 5-100 µm ([0035]), the thickness of the first hard coat layer is 2.5-20.0 µm ([0071]), and the thickness of the second hard coat layer is 1-25 prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thicknesses of the layers, including over values presently claimed, in order to provide a hard coat layer that is not easily scratched or cracked or curled ([0071], [0075]) and a substrate that has sufficient mechanical strength and flexibility ([0035]).
Horio does not teach wherein the second hard coating layer is made from urethane (meth)acrylate and polyester (meth)acrylate.
Takamiya teaches a hard coating layer having sufficient strength and made from a photocurable resin which provides high transmission image clarity, decreased haze, and prevents stable Newton ring formation ([0089]). The photocurable resin includes UV-curable resins and includes oligomers and monomers ([0090]). The monomer includes acrylic monomers ([0091]) and the oligomer includes urethane acrylate and polyester acrylate ([0094-0096]).
Horio and Takamiya are analogous inventions in the field of hard coats containing acrylic monomers for use in touchscreens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hard coating layer of Horio to be made from the hard coating of Takamiya in order to provide a hard coating that has 
Regarding the compressive modulus ratio and elastic restoration ratio, while there is no explicit disclosure that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio of less than 1 as claimed or the elastic restoration of the hard coating layer and the elastic restoration of the substrate have a ratio of at least 1, given that Horio in view of Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
Regarding the change ratio of break elongation, while there is no explicit disclosure that the change ratio of break elongation defined by the formula claimed is 30% or more, given that Horio in view of Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then the change ratio of break elongation defined by the formula claimed would necessarily inherently be 30% or more as presently claimed.
Regarding the transparent stack structure not generating a crack when bent 100,000 times with a radius of curvature of 2 mm,
With respect to claim 3, Horio discloses the hard coat layer can is applied with a solvent ([0058]) and a photopolymerization initiator, i.e. photo-initiator ([0059]). Similarly, Takamiya teaches the use of solvent in making the hard coating layer ([0100-0101]) and a polymerization initiator including polymerization initiators decomposed by light irradiation ([0103]), i.e. photo-initiators.
With respect to claim 4, while there is no explicit disclosure that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio is 0.9 or less as claimed, given that Horio in view of Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
With respect to claim 5, while there is no explicit disclosure that the elastic restoration of the hard coating layer and the elastic restoration of the substrate have a ratio that exceeds 1, given that Horio in view of Takamiya discloses an identical article made from identical materials as that of the presently claimed invention, then it is clear that the materials would necessarily inherently have properties that satisfy the formula claimed, and thus the limitation is satisfied.
With respect to claim 8, Horio teaches the layered structure, i.e. transparent stack structure, is used as a display bendable with a curved face ([0091]), i.e. has a planar portion and a bent portion from the planar portion.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 2015/0166815 A1, “Horio”) in view of Takamiya et al. (US 2012/0229423 A1,  as applied to claim 1 above, and further in view of the evidence provided by ITmedia (How Can a Screen Sense Touch? A Basic Understanding of Touch Panels).
With respect to claim 9, Horio teaches the layered structure is used in touch panels ([0091]). As evidenced by ITmedia, a touch panel allows a user to interact with a computer by touching the screen directly (see ITmedia, “Touch panels have become a part of daily life”, first paragraph, first sentence), i.e. a touch panel is a touch screen. Thus, when the layered structure of Horio in view of Takamiya is used in a touch panel, it is included in a touch screen as presently claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ITmedia (How Can a Screen Sense Touch? A Basic Understanding of Touch Panels) in view of Horio et al. (US 2015/0166815 A1, “Horio”) in view of Takamiya et al. (US 2012/0229423 A1, “Takamiya”) as applied to claim 9 above.
With respect to claim 10, ITmedia teaches that touch panels are screens that allow a user to interact with a computer via touch, i.e. touch panels are touch screens (see ITmedia, “Touch panels have become a part of daily life”, first paragraph, first sentence). ITmedia further teaches capacitive touch panels, i.e. capacitive touch screens, are a widely used sensing method and often used in smartphones and mobile phones (see ITmedia, “Capacitive touch panels”, first paragraph). ITmedia further teaches capacitive touch panels, i.e. capacitive touch screens, comprise a glass substrate and a transparent electrode layered atop the glass substrate (see figure shown below). While there is no explicit teaching that the transparent electrode is a sensing electrode, given that when a finger touches the screen is identified due to 

    PNG
    media_image2.png
    433
    575
    media_image2.png
    Greyscale

ITmedia does not teach the layered structure.
Horio in view of Takamiya teaches the layered structure of claims 1 and 9 as set forth above, which is used in touch panels (Horio, [0091]) and as a substitute for glass and having excellent flexibility (Horio, [0074]).
ITmedia and Horio in view of Takamiya are analogous inventions in the field of touchscreens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer of the capacitive touch screen of ITmedia to be the layered structure of Horio in view of Takamiya in order to provide a touch screen having a layer with excellent flexibility (Horio, [0074]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0113646 A, “Kim”) in view of Horio et al. (US 2015/0166815 A1, “Horio”) in view of Takamiya et al. (US 2012/0229423 A1, “Takamiya”) as applied to claim 1 above. It is noted that the teachings of Kim are based off a machine translation of the reference included with the Office action mailed 25 November 2020.
With respect to claims 11-12, Kim teaches a polarizing plate made from a polarizing film and a protective film attached to the polarizing film via an adhesive and is suitable for use in a liquid crystal display ([0062]).
Kim does not teach wherein the protective film is the transparent stack of claim 1.
Horio in view of Takamiya teaches the transparent stack of claim 1 as set forth above and is extremely excellent in hardness and flexibility (Horio, [0023]) and is used in liquid crystal displays (LCDs) (Horio, [0110]).
Kim and Horio in view of Takamiya are analogous inventions in the field of liquid crystal displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Kim to be the transparent stack structure of Horio in view of Takamiya in order to provide a polarizing film with a protective layer having excellent hardness and flexibility suitable for use in LCDs (Horio, [0023] and [0110]).

Response to Arguments
Applicant’s arguments filed 08 March 2022 have been fully considered but they are not persuasive.

Regarding the 35 U.S.C. 103 rejections, Applicant argues Horio does not disclose nor suggest the second hard coating layer formed from a hard coating composition including a urethane (meth)acrylate and polyester (meth)acrylate because Horio’s second hard coating layer is made from an acrylic monomer, and that there is no motivation to modify Horio to have the presently claimed second hard coating layer. The examiner respectfully disagrees.
In response to Applicant’s argument, it is firstly noted that claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horio in view of Takamiya; claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horio in view of Takamiya and the evidence provided by ITmedia; claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ITmedia in view of Horio in view of Takamiya; and claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Horio in view of Takamiya. The examiner acknowledges that while Horio discloses the second hard coating layer is preferably made from an acrylic monomer, it is noted that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); see also MPEP 2123 II. After updating the searches, a new reference, namely Takamiya, was found. Takamiya teaches a hard coating layer having sufficient strength and made from a photocurable resin which provides high transmission image clarity, decreased haze, and prevents stable Newton ring formation ([0089]). The photocurable resin includes UV-curable resins and includes oligomers and monomers ([0090]). The monomer includes acrylic monomers ([0091]) and the oligomer includes  Horio and Takamiya are analogous inventions in the field of hard coats containing acrylic monomers for use in touchscreens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hard coating layer of Horio to be made from the hard coating of Takamiya in order to provide a hard coating that has sufficient strength and provides high transmission image clarity, decreased haze, and prevents stable Newton ring formation (Takamiya, [0089]).
It is additionally noted that: claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b); claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as set forth above; claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya; claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takamiya in view of Horio; claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamiya in view of the evidence provided by ITmedia; claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ITmedia in view of Takamiya; and claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takamiya as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787